Title: To Thomas Jefferson from Joseph Anderson, 4 March 1808
From: Anderson, Joseph,Smith, Daniel
To: Jefferson, Thomas


                  
                     
                     Senate Chamber March 4th. 1808
                  
                  Circumstances of a peculiar nature have weighed with us to forbear acting on the Subject of your note till next monday or tuesday, that is our next post day.
                  We are with high respect Your obedt. Servts.
                  
                     Jos: Anderson 
                     
                     Danl Smith 
                     
                  
               